Citation Nr: 1811018	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for hearing loss; and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a service connection claim for headaches; and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to reopen a service connection claim for deviated septum; and if so, whether service connection is warranted.  

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a stomach disability.  

6.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  

7.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD) prior to January 14, 2014.  

8.  Entitlement to compensation under 38 U.S.C. § 1151 for worsened osteoporosis due to VA prescribed medication.   

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 14, 2014.  


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, June 2010, August 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In light of the pre-hearing conference, the Veteran's request to appear before a Veterans Law Judge for a hearing was withdrawn.  38 C.F.R. § 20.704(e).      

The RO denied the 1151 claim in July 2013 and the Veteran submitted a notice of disagreement.  In April 2014, the RO issued two statement of the cases (SOC).  One SOC addressed the 1151 claim and the other SOC addressed the issues of PTSD and TDIU.  The Veteran submitted one VA Form 9 in April 2014 and checked the box that stated he wished to appeal all of the issues listed on the SOC.  Although the Veteran only discussed the issues of TDIU and PTSD in the VA Form 9, the Board finds that a timely substantive appeal has been submitted regarding the 1151 claim.  Accordingly, this claim is within the Board's jurisdiction.  


FINDINGS OF FACT

1.  In February 2018, VA received written notification withdrawing the service connection claims for deviated septum, hearing loss, stomach condition, and headaches, as well as the initial rating claim for bilateral pes planus and the claim for compensation under 38 U.S.C. § 1151.  

2.  Tinnitus had its onset in service.  

3.  Prior to January 14, 2014, PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.  

4.  Prior to January 14, 2014, the Veteran is unable to maintain or sustain substantially gainful employment as a result of his service-connected disabilities.    
  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claims for deviated septum, hearing loss, stomach condition, and headaches, as well as the initial rating claim for bilateral pes planus and the claim for compensation under 38 U.S.C. § 1151 have been met.  38 U.S.C. § 7105(d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).    

3.  Prior to January 14, 2014, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2017).    

4.  Prior to January 14, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2018, VA received written notification withdrawing the service connection claims for deviated septum, hearing loss, stomach condition, and headaches, as well as the initial rating claim for bilateral pes planus and the claim for compensation under 38 U.S.C. § 1151.  Since the Veteran has withdrawn these issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and the claims are dismissed.

Service Connection for Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

The Veteran contends that service connection for tinnitus is warranted as the onset of tinnitus began during service.  Here, the Veteran is competent to state that he currently has tinnitus and that his tinnitus had its onset in service as this is within his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  His statements regarding onset of tinnitus in service are credible as they are consistent with the nature and circumstances of his service as a Hawk missile crewman.        

A May 2010 VA examination report states that an opinion regarding the etiology of tinnitus could not be provided given poor inter-test consistency and reliability.  However, in light of the competent and credible statement regarding the onset of tinnitus in service, the Board finds that service connection for tinnitus is warranted.    

Initial Rating for PTSD 

The Veteran is currently assigned a 30 percent rating for PTSD effective November 20, 2009 and a 100 percent rating effective January 14, 2014.  He contends that he is entitled to TDIU (100 percent rating) for the entirety of the appeal period. 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Here, the Veteran's PTSD symptoms prior to January 2014 include inappropriate anger expression, significant occupational and social impairments, and some suicidal ideations with a remote history of a suicide attempt.  See March 2010 private report and February 2010 VA treatment record.  Given the severity of his psychiatric symptoms - to specifically include occasional suicidal ideations - a 70 percent rating is warranted prior to January 14, 2014.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).      

However, the preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted prior to January 14, 2014.  His PTSD symptoms severely impact his social and occupational functioning but the evidence does not show that he has both total occupational and social impairment so as to warrant a 100 percent rating prior to January 14, 2014.  
Although the lay statements and medical evidence indicate significant social isolation, he still maintains a relationship with his wife, children, and some of his siblings.  Even though he may have limited communication skills with some of his family members, he described his relationship with his children as "good" in July 2010.  Moreover, Social Security Administration (SSA) records indicate that the Veteran has a "moderate" limitation on his social functioning due to his PTSD symptoms.  Given that he is able to maintain a relationship with some of his family members, his significant social impairment does not rise to the level of total social impairment as is required for the assignment of a 100 percent rating.  His social impairment is adequately considered by the assignment of the 70 percent rating.   

The Veteran contends that a 100 percent rating is warranted prior to January 14, 2014 because his PTSD results in total occupational functioning.  A February 2010 letter from a VA provider states that he is "completely disabled and is unable to work."  An April 2010 SSA evaluation states that the PTSD is socially stigmatizing in the competitive workplace and would compromise his ability to sustain a normal work week.  A May 2013 letter from a VA psychologist states that the PTSD "greatly" interferes with his ability to maintain gainful employment.  However, a July 2010 VA examination report describes his occupational difficulties in relation to his PTSD symptoms as moderate.  Moreover, his GAF scores range from 43 to 75, which denote mild to severe impairment but not total impairment.

Here, his disability picture as a whole does not reveal that he has experienced both total social and occupational impairment to warrant a rating in excess of 70 percent prior to January 14, 2014.  The Board has considered the entirety of the symptomatology, to include his social isolation and impaired occupational functioning.  However, after taking his history and all the evidence into account, the medical and lay evidence does not describe total occupational and social impairment.  Despite a May 2014 VA treatment record which states that the Veteran has been totally disabled since 2009, the evidence of record shows that he has been able to maintain a relationship to some extent with some of his family members.  Thus, he is not "totally" socially impaired during this period.  

Given his ability to maintain a relationship with some family members, a rating in excess of 70 percent is not warranted.  In reaching the conclusion that the symptoms do not manifest to the degree required for a rating in excess of 70 percent, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  

TDIU 

The Veteran contends that he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

He is in receipt of a 100 percent rating for PTSD effective January 14, 2014.  In the above decision, the Board granted a 70 percent rating for PTSD prior to January 14, 2014.  He also has a 30 percent rating for bilateral pes planus with callosities (effective October 14, 2009), a 10 percent rating for bilateral metatarsalgia (effective June 24, 2015), and noncompensable ratings for bilateral hammertoes (effective June 24, 2015).  

The Veteran meets the schedular requirements of 38 C.F.R. § 4.16 effective November 20, 2009. 

In light of the evidence, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment since November 20, 2009.  
The Veteran has a high school education and an extensive work history as a truck driver.  He last worked in July 2009.  A February 2010 medical opinion indicates that the Veteran is unable to work due to his PTSD.  A May 2013 letter from a psychologist states that his PTSD "greatly" interferes with his ability to maintain gainful employment.  Additionally, SSA records note that he is markedly limited in his ability to get along with coworkers.  The records also state that his psychiatric symptoms compromise his ability to sustain a normal work week.      

The Board notes that a July 2010 VA examination report states that he is not unemployable due solely to his psychiatric symptoms and an August 2010 VA examination report states that he is not unemployable due to his foot disability.  However, these medical opinions are not adequate as they do not consider the aggregate impact of the service-connected disabilities on his ability to secure and maintain substantially gainful employment.  

Given this particular Veteran's high school education and history of being a truck driver, the Board finds that he is unable to maintain substantially gainful employment in light of the aggregate impact of his service-connected disabilities.  Accordingly, TDIU is warranted.  

ORDER

The issue of whether new and material evidence has been submitted to reopen a service connection claim for hearing loss is dismissed.  

The issue of whether new and material evidence has been submitted to reopen a service connection claim for deviated septum is dismissed.  

The issue of whether new and material evidence has been submitted to reopen a service connection claim for headaches is dismissed.  

Service connection for a stomach disability is dismissed.  

A rating in excess of 30 percent for bilateral pes planus is dismissed. 

Compensation under 38 U.S.C. § 1151 for worsened osteoporosis due to VA prescribed medication is dismissed.     

Service connection for tinnitus is granted.  

Prior to January 14, 2014, a rating of 70 percent, and no higher, for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits, effective November 20, 2009.

Prior to January 14, 2014, TDIU is granted, subject to the applicable criteria governing the payment of monetary benefits, effective November 20, 2009.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


